EXHIBIT 10.1

CONFIDENTIAL TREATMENT REQUESTED

AS FILED

CUSTOM MANUFACTURING AND SUPPLY AGREEMENT

This Custom Manufacturing and Supply Agreement (this “Agreement”) is made by and
between VERMED, INC., a Delaware corporation (“Vermed”), and CARDIODYNAMICS
INTERNATIONAL CORPORATION, a California corporation (“CardioDynamics”).

Background

1. CardioDynamics owns and has developed certain proprietary impedance
cardiography technology (the “ICG Technology”) used in the design of products
which non-invasively measure the hemodynamics of a patient’s cardiovascular
system.

2. CardioDynamics desires to engage Vermed to manufacture, on CardioDynamics’
behalf, certain impedance cardiography sensors, including BZ-4550-50 sensors
(collectively, the “BZ-4550-50 Sensors”), BZ-1550-50 sensors (collectively, the
“BZ-1550-50 Sensors”), Medis N-1201 sensors (collectively, the “Medis N-1201
Sensors”) and Medis N-1202 sensors (collectively, the “Medis N-1202 Sensors;”
the BZ-4550-50 Sensors, BZ-1550-50 Sensors, Medis N-1201 Sensors and Medis
N-1202 Sensors and any ICG sensors developed after the date hereof are
hereinafter sometimes referred to collectively as the “Products”) using certain
of the ICG Technology, and Vermed is willing to do so, all on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, it is mutually agreed by and between the parties as follows:

Section 1. Term. Unless sooner terminated in accordance with Section 16, the
term of this Agreement shall begin on the date hereof and continue for a period
of five years thereafter.

Section 2. Grant of License. Subject to the terms of this Agreement,
CardioDynamics grants to Vermed the non-exclusive right and license to use
CardioDynamics’ product specifications, designs and related ICG Technology
during the term of this Agreement to manufacture the Products at Vermed’s
manufacturing facility in Bellows Falls, Vermont (the “Facility”) solely for
sale to CardioDynamics. To the extent the parties jointly develop or make any
Improvements (as defined below) to: (i) the ICG sensors, such Improvements shall
remain the sole and exclusive property of CardioDynamics, or (ii) the
manufacturing processes or gels, such Improvements shall remain the sole and
exclusive property of Vermed. As used herein, “Improvements” means processes,
designs, technical information and know-how, whether or not patented or
patentable, including engineering, scientific and practical information and
formulae, manufacturing data and procedures, machinery and equipment designs,
technical information recorded on drawings and in specifications, operating
manuals and other writings, as applicable.

Section 3. Manufacturing Procedures and Production Standards. Vermed will:

 

  (a) Purchase and maintain adequate supplies of all the raw materials for the
manufacture and packaging of the Products.

 

  (b) Provide all management, labor, facilities and equipment used or needed for
manufacturing the Products.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

AS FILED

 

  (c) Store (i) all the materials for the manufacture and packaging of the
Products prior to their use, and (ii) all finished Products prior to their
shipment.

 

  (d) Manufacture the Products in compliance with all applicable local, state
and federal laws and regulations, including 21 C.F.R. Part 820 and the “Minimum
Purchased Material Quality Requirements” attached as Exhibit “A” hereto, as they
may be amended from time to time by CardioDynamics.

 

  (e) Manufacture the Products strictly in conformity with this Agreement and
the product specifications provided by CardioDynamics and otherwise in a
professional manner consistent with the standard of skill and care exercised by
manufacturers within Vermed’s industry.

 

  (f) Label Products only with label copy supplied by CardioDynamics. Artwork
changes and costs will be invoiced when incurred. CardioDynamics is responsible
for any inventory made obsolete by such changes.

 

  (g) Make no changes or alterations in the product specifications without
specific written approval by CardioDynamics.

Section 4. Forecasts. Not less than thirty (30) days prior to the first date of
each fiscal quarter, CardioDynamics will provide Vermed with an estimate of the
quantity and type of Products it requires during the next two succeeding
calendar quarters (each, a “Forecast”). In addition, CardioDynamics and Vermed
will work on a running 3-month “planning window.”

Section 5. Purchase Orders; Shipments: Title; Risk of Loss.

 

  (a) CardioDynamics will submit a blanket purchase order for a six-month period
with scheduled monthly releases in accordance with purchase order procedures
established by Vermed. Vermed will maintain one month of finished product safety
stock or one-sixth of the requirements for the current six-month blanket
purchase order.

 

  (b) As to each such order, so long as it is in accordance with the terms of
this Agreement and does not depart materially from the order quantity and order
schedule contained in the applicable Forecast, Vermed will accept it and
manufacture and ship the amount of Products specified in the purchase order.

 

  (c) Title to and risk of loss of the Products shall pass to CardioDynamics at
date of inventory transfer. Product on any cancelled blanket order will remain
the obligation of CardioDynamics. Any delayed deliveries beyond 90 days past the
original shipping date will be treated as an order cancelled by CardioDynamics.

 

  (d) Vermed will provide a drop-shipment service to CardioDynamics’ customers.
CardioDynamics will provide and maintain dedicated computer data terminals at
Vermed to enable real-time shipping information to CardioDynamics’ customers.
Shipments will be insured by CardioDynamics.

 

- 2 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

AS FILED

 

  (e) CardioDynamics must notify Vermed of any discrepancies in the order,
non-conforming Products, loss or defects within thirty (30) days of the date of
receipt or Products will be deemed irrevocably accepted by CardioDynamics.

 

  (f) All returns of Products to Vermed by CardioDynamics’ customers for reasons
other than non-conforming Products, loss or defects will be re-processed and
returned to stock. A handling and re-packing fee of $5.00 per case for any such
returns will be invoiced to CardioDynamics on a monthly basis.

Section 6. Prices; Payment Terms.

 

  (a) All prices are F.O.B. Bellows Falls, VT. CardioDynamics shall pay Vermed:

 

  (i) For BZ-4550-50 Sensors, $[CONFIDENTIAL TREATMENT REQUESTED];

 

  (ii) For BZ-1550-50 Sensors, $[CONFIDENTIAL TREATMENT REQUESTED];

 

  (iii) For Medis N-1201 Sensors, $[CONFIDENTIAL TREATMENT REQUESTED];

 

  (iv) For Medis N-1202 Sensors, $[CONFIDENTIAL TREATMENT REQUESTED]; plus

 

  (v) [CONFIDENTIAL TREATMENT REQUESTED].

 

  (b) CardioDynamics and Vermed shall periodically review prices and make
mutually agreed-upon appropriate adjustments for commodity price, product
design, and volume changes.

 

  (c) To facilitate the shipment of Products, CardioDynamics shall provide
Vermed with CardioDynamics’ customer account information with certain common
carriers and Vermed will use such carriers to ship Products. Vermed acknowledges
that this information is confidential and agrees not to (i) use this information
following expiration or termination of this Agreement or (ii) disclose this
information to any other individual or entity without the express written
permission of CardioDynamics for the term of this Agreement plus three
(3) years.

 

  (d) Vermed shall invoice CardioDynamics for all Products as needed to meet
CardioDynamics shipping schedule as provided by CardioDynamics computer data.
The invoice will include the date, quantity, item number, and lot numbers of the
Products shipped.

 

  (e)

Payment will be due and payable to Vermed by CardioDynamics within 30 days of
the date of the invoice. All payments received by Vermed from CardioDynamics
will be first applied to any unpaid interest charges and then chronologically
applied to the oldest invoice. Any invoice not paid when due shall have added to
the unpaid balance thereof, on a monthly basis, interest at one percent per
month (1.0%). If for any reason interest is in excess of the highest legal
contract rate, such excess shall constitute and be treated as a

 

- 3 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

AS FILED

 

 

payment on the principal and shall operate to reduce such principal by the
excess amount paid. No payment by CardioDynamics or receipt by Vermed of a
lesser amount than the full sum due shall be deemed to be other than a payment
on account of the earliest amount due, nor shall any endorsement or statement on
or accompanying any check or payment be deemed an accord and satisfaction, and
Vermed may accept and process such check or payment without prejudice to its
rights.

 

  (f) CardioDynamics agrees to pay all costs of collection, including attorney’s
fees and expenses, incurred by Vermed for the collection of any amounts due
Vermed by CardioDynamics, at trial and any appellate level. The right to such
attorney’s fees and expenses shall be deemed to have accrued from the
commencement of any such activities and shall be enforceable whether or not such
action is filed or prosecuted to judgment.

Section 7. Inspections. CardioDynamics may, upon three (3) business days’ notice
to Vermed, inspect manufacturing practices and quality assurance procedures at
the Facility during normal operating hours. CardioDynamics’ quality audit
experts and/or a laboratory selected by CardioDynamics may, at CardioDynamics’
cost and expense, monitor the quality of the finished Products, the ingredients
and other materials used in the manufacture of the Products, and the production
and packaging thereof. Vermed shall be responsible for all expenses relating to
a formal corrective action (as described in the “Minimum Purchased Material
quality Requirement” attached).

Section 8. Insurance. Vermed, at its expense, will carry and maintain (i) a
$5,000,000 limit commercial general liability policy, including products
liability coverage, and (ii) workers’ compensation in accordance with statutory
requirements. Vermed’s commercial general liability coverage shall be expressly
endorsed to name CardioDynamics as an additional insured with respect to claims
arising out of or relating to the manufacture of Products hereunder. On request,
Vermed shall provide to CardioDynamics a certificate of insurance verifying
compliance with this provision to confirm that insurance remains in place during
the term of this Agreement. The certificate of insurance must provide for 30
days’ prior written notice to CardioDynamics of any change or termination
thereof.

Section 9. Limited Warranty; Limitation on Damages. VERMED WARRANTS THAT THE
PRODUCTS WHICH ARE THE SUBJECT OF THIS AGREEMENT (1) WILL CONFORM TO
CARDIODYNAMICS’ PRODUCT SPECIFICATIONS AND (2) WILL BE IN GOOD AND USEABLE
CONDITION AND CONVEYED WITH GOOD TITLE, FREE FROM ANY LAWFUL SECURITY INTEREST,
LIEN OR ENCUMBRANCE, AT THE TIME OF DELIVERY TO THE CARRIER. OTHER THAN AS
EXPRESSLY STATED HEREIN, VERMED MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED,
REGARDING THE PRODUCTS AND/OR SERVICES PROVIDED HEREUNDER, AND EXPRESSLY
DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. Vermed’s liability hereunder on account of any defective Products will
be limited to the replacement thereof or actual damages incurred to the extent
attributable to Vermed’s conduct, including the conduct of Vermed’s employees or
agents, and/or to the extent attributable to Vermed’s breach hereunder. In no
event will either party be liable to the other for any lost profits, incidental,
special, consequential, punitive or exemplary damages.

Section 10. Facility Damage. Vermed shall notify CardioDynamics as soon as
practicable in the event the Facility is damaged or destroyed to the extent
Vermed’s ability to supply and sell the Products to CardioDynamics ceases or is
substantially

 

- 4 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

AS FILED

 

curtailed. In the event the Facility is damaged or destroyed to the extent
Vermed’s manufacture of Products for CardioDynamics ceases or is substantially
curtailed for a period of more than sixty (60) consecutive days, either party
hereto shall have the option of immediately terminating this Agreement by
written notice to the other party, unless within ten (10) days of such damage or
destruction, Vermed provides CardioDynamics written assurance Vermed will
immediately begin and promptly complete necessary repairs or reconstruction
which will restore the Facility within ninety (90) days from the date of such
written assurance, to an operating capacity that will permit the resumption of
manufacture of Products. If the Facility is not restored in accordance with the
preceding sentence within ninety (90) days from the date of such written
assurance, either party may immediately terminate this Agreement upon written
notice to the other party hereto.

Section 11. Confidential Information.

 

  (a) Except in accordance with the performance of its obligations hereunder,
Vermed shall not use or disclose the ICG Technology or confidential information
of CardioDynamics (the “CardioDynamics Confidential Information”) to others,
without the express written permission of CardioDynamics, except that Vermed
shall not be prevented from using or disclosing any such CardioDynamics
Confidential Information which: (i) subsequent to the date hereof, through no
act or failure to act on the part of the Vermed, becomes generally known or
available; (ii) is already known by Vermed through lawful means at the time of
receiving such CardioDynamics Confidential Information (it being understood that
CardioDynamics Confidential Information received while Vermed was a subsidiary
of CardioDynamics is excluded from the foregoing); (iii) is furnished to others
by CardioDynamics without restriction; (iv) is hereafter furnished to Vermed by
a third party who is lawfully entitled to receive and transfer the
CardioDynamics Confidential Information; (v) is independently developed by
Vermed; (vi) is purposefully made public by CardioDynamics, either through
commercial use or sale by printed publication; (vii) is in the opinion of
Vermed’s counsel required to be produced pursuant to court order or government
action, provided that before it discloses any CardioDynamics Confidential
Information in such circumstances, Vermed shall (to the extent permitted by law)
promptly inform CardioDynamics of the full circumstances and the information
required to be disclosed, so that CardioDynamics can seek any appropriate remedy
to prevent such disclosure having to be made, and consult with CardioDynamics as
to possible steps to avoid or limit disclosure, and as to the content of any
such required disclosure, and take such of those steps as CardioDynamics may
reasonably require.

 

  (b)

Except in accordance with the performance of its obligations hereunder,
CardioDynamics shall not use or disclose confidential information of Vermed (the
“Vermed Confidential Information”) to others, without the express written
permission of Vermed, except that CardioDynamics shall not be prevented from
using or disclosing any such Vermed Confidential Information which:
(i) subsequent to the date hereof, through no act or failure to act on the part
of the CardioDynamics, becomes generally known or available; (ii) is already
known by CardioDynamics through lawful means at the time of receiving such
Vermed Confidential Information (it being understood that Vermed Confidential
Information received while Vermed was a subsidiary of CardioDynamics is excluded
from the foregoing); (iii) is furnished to others by Vermed without restriction;
(iv) is hereafter furnished to CardioDynamics by a third party who is lawfully
entitled to receive and transfer the Vermed Confidential Information; (v) is
independently developed by CardioDynamics; (vi) is purposefully made public by
Vermed, either through commercial use or sale by printed publication; (vii) is
in the opinion of CardioDynamics’ counsel required to be produced pursuant to
court order or government action, provided that

 

- 5 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

AS FILED

 

 

before it discloses any Vermed Confidential Information in such circumstances,
CardioDynamics shall (to the extent permitted by law) promptly inform Vermed of
the full circumstances and the information required to be disclosed, so that
Vermed can seek any appropriate remedy to prevent such disclosure having to be
made, and consult with Vermed as to possible steps to avoid or limit disclosure,
and as to the content of any such required disclosure, and take such of those
steps as Vermed may reasonably require.

 

  (c) All CardioDynamics Confidential Information and Vermed Confidential
Information that is to be treated as confidential pursuant to this Agreement
shall be disclosed in writing and marked “Confidential” or “Proprietary.” Any
proprietary disclosure, if made orally, shall be promptly confirmed in writing
within thirty (30) days from the date of disclosure and identified as
“Confidential” or “Proprietary” information if such party desires to keep such
information proprietary and confidential under this Agreement.

 

  (d) Vermed shall maintain at least the same degree of diligence in the
protection of CardioDynamics Confidential Information received under this
Agreement as it does with regard to its own proprietary information of a similar
nature. CardioDynamics shall maintain at least the same degree of diligence in
the protection of Vermed Confidential Information received under this Agreement
as it does with regard to its own proprietary information of a similar nature

 

  (e) The rights, duties, and obligations with respect to CardioDynamics
Confidential Information and Vermed Confidential Information created herein
shall survive the expiration or termination of this Agreement indefinitely.

 

  (f) Any custom tooling used by Vermed and purchased by CardioDynamics for the
manufacture of Products will be returned to CardioDynamics at the expiration or
termination of this Agreement (it being understood and acknowledged by the
parties that “custom tooling” is not intended to refer to the ICG automated
assembly equipment but rather any custom tooling such as “snap tooling” and the
like).

Section 12. Force Majeure. Except in the event of Facility damage within the
meaning of Section 10, if the performance by either party of any obligation is
prevented by force majeure or any cause beyond the reasonable control of such
party, that party shall notify the other in writing of the occurrence of that
event, the date it occurred and the effects of that event on its ability to
perform its obligations under this Agreement. Each party hereto shall be excused
from performance of any obligation hereunder while and during such time as
performance of such obligation is prevented by force majeure or any cause beyond
the reasonable control of such party, including strikes and lockouts, labor
troubles, inability to procure materials, failure of power and utilities,
restrictive governmental laws or regulations, riots, insurrection, war or other
reason beyond its control (including the act, failure to act or default of the
other party); provided, however, that such provision shall not apply to any
payment obligations arising prior to the force majeure event hereunder which
shall remain in full force and effect notwithstanding an event of force majeure.
In the event such force majeure event continues for a period of more than thirty
(30) consecutive days, or intermittently occurs for thirty (30) days in any
rolling ninety (90) day period after the commencement of the event, either party
hereto shall have the option of immediately terminating this Agreement by
written notice to the other party.

Section 13. Indemnification.

 

- 6 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

AS FILED

 

  (a) Vermed shall indemnify, hold harmless and defend CardioDynamics from and
against any and all loss, damages, injuries, liabilities, demands and
obligations (including legal fees and expenses) on account of the death of any
person or for loss or damage to property suffered by third-parties arising from
or relating to Vermed’s negligence or failure to manufacture the Products in
accordance with CardioDynamics’ product specifications; provided, however, that
Vermed shall have no duty to indemnify CardioDynamics to the extent any such
loss, damage, injury, etc., is directly caused by the negligence or intentional
act or omission of CardioDynamics. Vermed shall also indemnify, hold harmless
and defend CardioDynamics from and against any and all claims, losses,
liabilities, demands and obligations (including legal fees and expenses) that
CardioDynamics may suffer, or incur arising from or relating to any breach or
violation by Vermed of any of its obligations in this Agreement. Vermed shall
have the full right to defend, settle, compromise, pursue or contest any
proceedings as to which it shall be obligated to indemnify CardioDynamics as
provided herein, employing counsel selected by Vermed and reasonably
satisfactory to CardioDynamics, but Vermed shall have no authority to agree to
any settlement or other resolution that imposes any financial cost on
CardioDynamics or that is materially adverse to its interests. As a condition to
CardioDynamics’ right of indemnification, CardioDynamics shall be obligated to
cooperate reasonably with Vermed in any such proceedings, and to give Vermed
prompt notice of any claim as to which a right of indemnification may exist or
be asserted.

 

  (b) CardioDynamics will defend, indemnify and hold Vermed, its directors,
officers, employees and agents, harmless from and against all costs, claims,
damages, fines, fees and expenses of every kind and description, that may result
from or arise out of Vermed’s compliance with CardioDynamics’ product
specifications provided by CardioDynamics, including liability or property
damage claims or suits (including damage to property of CardioDynamics);
provided, however, that CardioDynamics shall have no duty to indemnify Vermed to
the extent any such loss, damage, injury, etc., is directly caused by the
negligence or intentional act or omission of Vermed. CardioDynamics shall also
indemnify, hold harmless and defend Vermed from and against any and all claims,
losses, liabilities, demands and obligations (including legal fees and expenses)
that Vermed may suffer, or incur arising from or relating to any breach or
violation by CardioDynamics of any of its obligations in this Agreement.
CardioDynamics shall have the full right to defend, settle, compromise, pursue
or contest any proceedings as to which it shall be obligated to indemnify Vermed
as provided herein, employing counsel selected by CardioDynamics and reasonably
satisfactory to Vermed, but CardioDynamics shall have no authority to agree to
any settlement or other resolution that imposes any financial cost on Vermed or
that is materially adverse to its interests. As a condition to Vermed’s right of
indemnification, Vermed shall be obligated to cooperate reasonably with
CardioDynamics in any such proceedings, and to give CardioDynamics prompt notice
of any claim as to which a right of indemnification may exist or be asserted.

Section 14. Relationship of Parties. Nothing in this Agreement shall be
construed to place the parties in the relationship of partners or joint
venturers, or of agency or employment, and, except to the extent, if at all,
otherwise expressly provided herein, no party shall have the power to obligate
or bind any other party in any manner whatsoever.

Section 15. Taxes. Vermed shall be responsible for the payment of property taxes
levied on all manufacturing materials and ingredients which it owns which are in
its possession; provided, however,

 

- 7 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

AS FILED

 

that CardioDynamics shall be solely responsible for the payment of any sales
taxes due on finished Products delivered in accordance with Section 5.

Section 16. Termination. Either party may terminate this Agreement immediately
upon:

 

  (a) the entry of an Order for Relief naming the other party as a debtor under
Title 11 of the U.S. Code or upon the entry of a decree or order by a court
having competent jurisdiction in respect to any petition filed or action
respecting a party directly involved in a reorganization, arrangement, creditors
composition, readjustment, liquidation, dissolution, bankruptcy, or similar
relief under any other present or future statute, law or regulation, whether or
not resulting in the appointment of a receiver, liquidator, assignee, trustee,
custodian or other similar official, any such decree or order is in effect for a
period of forty-five (45) consecutive days;

 

  (b) the making by the other party of an assignment for the benefit of
creditors, or the admission by such party in writing of its inability to pay its
debts generally as they become due, or the taking of action by a party in
furtherance of any such action;

 

  (c) the entry of an order of any governmental agency, court or administrative
body requiring termination of this Agreement; or

 

  (d) the default by a party in the performance or compliance with any of the
agreements, terms, covenants or conditions in this Agreement for a period of
thirty (30) days after notice from the non-defaulting party to the other
specifying the items in default, or in the case of a default of which cannot
with commercially reasonable due diligence be cured within said thirty (30) day
period, if the defaulting party fails to commence within said thirty (30) day
period the steps necessary to cure the same or thereafter to prosecute the
curing of such default with commercially reasonable due diligence (it being
understood that the time within which to cure shall be extended for such period
as may be necessary to complete the same with all due diligence).

Upon the termination of this Agreement, Vermed will fill outstanding purchase
orders submitted by CardioDynamics prior to termination, but may ship such
Products C.O.D. unless CardioDynamics has provided other assurance of payment to
Vermed that is acceptable to Vermed in its sole discretion. Upon the termination
of this Agreement, CardioDynamics shall also pay Vermed and be responsible for
any and all unique materials associated with the current cancelled blanket order
and finished product up to the safety stock quantity at the time of termination.
No such termination shall relieve either party from the duty to perform all
duties and obligations that accrued prior to the effective date of termination.

Section 17. Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing, addressed to the intended
recipient as set forth below, and shall be deemed duly given: (i) when delivered
personally to the recipient; (ii) one (1) business day after being sent to the
recipient by reputable overnight courier service (charges prepaid); (iii) one
(1) business day after being sent to the recipient by facsimile transmission or
electronic mail; or (iv) four (4) business days after being mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid.

 

If to Buyer:

   Michael K. Perry    CardioDynamics International Corporation    6175 Nancy
Ridge Drive, Suite 300

 

- 8 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

AS FILED

 

   San Diego, California 92121    Facsimile: (858) 535-0055

with a copy (not

  

constituting notice) to:

   David R. Snyder, Esq.    Pillsbury Winthrop Shaw Pittman LLP    501 W.
Broadway, Suite 1100    San Diego, California 92101    Facsimile: (619) 236-1995

If to Seller:

   Vermed, Inc.    Attn.: Rich Kalich    9 Lovell Drive    Bellows Falls,
Vermont 05101-1556    Facsimile: (802) 463-9318

with a copy (not

  

constituting notice) to:

   Stephen P. Magowan, Esq.    Gravel and Shea    P. O. Box 369    76 St. Paul
Street, 7th Floor    Burlington, Vermont 05402-0369    Facsimile: (802) 658-1456

Either party may change the address to which notices, requests, demands, claims
and other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.

Section 18. Binding Effect, Assignment. This Agreement shall be binding upon and
inure to the benefit of CardioDynamics and Vermed and their respective
successors and permitted assigns; provided, however, that neither party shall
have the right to assign all or any portion of its rights nor delegate all or
any portion of its duties hereunder (in each case by operation of law or
otherwise) without the prior written consent of the other.

Section 19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Vermont.

Section 20. Survival of Terms. The rights and obligations of the parties under
Sections 2, 6, 9, 11, 13 and 14 through25 shall survive any termination or
expiration of this Agreement.

Section 21. Costs of Suit and Enforcement. If either party resorts to suit or
other legal proceedings to enforce any right or remedy hereunder, the
non-prevailing party agrees to pay the prevailing party’s costs of suit and
enforcement, including reasonable attorneys’ fees and expenses.

Section 22. Forum Selection; Venue. All questions or controversies arising out
of or in any way relating to this Agreement or any other aspect of the
commercial relationships between Vermed and CardioDynamics shall be submitted to
the United States District Court for the District of Vermont or, in the event
that District Court is without subject matter jurisdiction, to the courts of the
State of Vermont having subject matter jurisdiction, and the parties submit
themselves to the personal jurisdiction of such

 

- 9 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

AS FILED

 

District Court or Vermont State Court, as the case may be, and any service of a
summons, process or other paper in connection with such proceedings may be made
by giving notice as provided in this Agreement. Nothing herein contained shall
be construed as intended to preclude or in any way prohibit Vermed from
instituting and otherwise prosecuting to judgment a lawsuit in any court of
competent jurisdiction to effect the collection of any sums due it or to enforce
any right or remedy arising hereunder or otherwise.

Section 23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

Section 24. Captions; Headings. The captions and section numbers appearing in
this Agreement are inserted only as a matter of convenience. They do not define,
limit, construe or describe the scope or intent of such sections, nor in any way
affect this Agreement or have any substantive effect. The word “including” shall
mean “including without limitation.”

Section 25. Entire Agreement; Amendment, Waiver. This Agreement, together with
the exhibits and schedules, embodies the entire agreement and understanding
between the parties relating to the subject matter hereof and there are no
covenants, promises, agreements, conditions or understandings, oral or written,
except as herein set forth. Neither this Agreement nor any of the exhibits or
schedules hereto may be amended, waived or discharged except by an instrument in
writing executed by both of the parties. A waiver by either party of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by either party.

[SIGNATURE PAGE FOLLOWS]

 

- 10 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

AS FILED

 

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
agents to executed and deliver this Agreement as of the 31st day of August 2007.

 

IN PRESENCE OF:     VERMED, INC.

/s/ Margaret L. Montgomery

    By:  

/s/ Richard L. Kalich

Witness       Richard L. Kalich       President     CARDIODYNAMICS INTERNATIONAL
CORPORATION

/s/ Patty M. DeGaetano

    By:  

/s/ Michael K. Perry

Witness       Michael K. Perry       Chief Executive Officer

 

- 11 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

AS FILED

 

Exhibit “A”

Vermed Minimum Purchased Material Quality Requirements

Vermed shall maintain a documented quality system that complies with the FDA
Quality System Regulation (Code of Federal Regulations 21 C.F.R. Part 820) and
the ISO 13485:2003 Standard. CardioDynamics may audit Vermed’s quality system at
periodic intervals (typically once every two years) upon written advance
notification. CardioDynamics may also request periodic, joint quality assurance
meetings at Vermed’s facility to update the status of product quality and
reliability.

Upon request from CardioDynamics, Vermed shall provide documented corrective
action plans to address audit deficiencies or to prevent product deviations from
the specification. Vermed shall have a total of thirty (30) days from receiving
a corrective action request from CardioDynamics to submit formal documentation
to address the non-conformance and provide details of the corrective action.

Where applicable, Vermed shall also maintain compliance to EU directives and
their member state transpositions, specifically EU Directive 2002/95/EC (RoHS
Directive) and 2002/96/EC (WEEE Directive) as amended.

Changes proposed by Vermed, both material and process changes, which may affect
form, fit, function, reliability, performance or safety must be submitted in
writing for CardioDynamics’ approval. This includes, but is not limited to,
changes of sources of material and parts, changes in manufacturing processes,
test procedures, manufacturing locations, relocation or replacement of equipment
and any similar changes that are anticipated by sub-suppliers. The change must
not be implemented without prior written consent from CardioDynamics, which
shall not be unreasonably withheld. In addition, CardioDynamics has the right to
request samples for evaluation by CardioDynamics.

Vermed shall maintain clear, clean and accurate records of results of acceptance
activities for each Product delivered to CardioDynamics. These records shall
include the test/inspection criteria, revision level of
documents/equipment/software used, activities performed (planning, routing or
traveler sheets), dates of test/inspection, results and identification of the
individual(s) conducting the activities. Where applicable, these records shall
include a list of the equipment used for test/inspection. Vermed shall store all
records pertaining to the Product until CardioDynamics notifies Vermed that the
product life has ended and/or CardioDynamics requests the records.

Vermed shall maintain a documented reporting system to CardioDynamics when
Vermed has knowledge of any product issue related to safety or quality that
results in stopping shipment or requires a recall. Any actions taken by Vermed
to report a recall to a regulated agency must be communicated to CardioDynamics
immediately (within 24 hours). CardioDynamics has the right to request Vermed to
provide all documents regarding the specific issue including the analysis, root
cause and corrective action taken to minimize any risk to CardioDynamics’
customers.

Vermed shall ensure that all CardioDynamics documentation is controlled and
distributed with the correct revision level to the appropriate personnel that
produce the product for CardioDynamics. Vermed shall also ensure that all
CardioDynamics documentation is treated as proprietary and confidential. Vermed

 

- 12 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

AS FILED

 

shall be responsible for ensuring that all applicable CardioDynamics
documentation is provided to all of the Vermed’s sub-suppliers involved in the
supply of product for CardioDynamics.

 

- 13 -